ORDER

ELDRIDGE, J.
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 25th day of September, 2001,
ORDERED, by the Court of Appeals of Maryland, that John Daniel Reaves be, and he is hereby, disbarred from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of John Daniel Reaves from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.